DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 13 September 2019.  Claims 1-6 are pending and have been examined. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) 1-6 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of estimating and transmitting predicted time and location data based on determined customer identification information. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-6) is/are directed to an abstract idea without significantly more. 

Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1 and 2) is/are directed to a display device, claim(s) (3 and 4) is/are directed to a method, and claims(s) (5 and 6) is/are directed to a computer readable medium and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-6 recite(s) a mental process.  Specifically the independent claims 1, 3, and 5 recite a mental process: as drafted, the claim recites the limitation of estimating a prediction of a visiting state of a person including time and location which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a display and a processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “display and a processor” language, the claim encompasses the user manually receiving information regarding a person and then estimating when they will arrive knowing their current location. The mere nominal recitation of a generic display and processor does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when 

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer; and the data transmitting step required to enable the estimate does not add a meaningful limitation to the method as they are insignificant extra-solution activity. 



The claim recites the additional element(s): transmitting an estimated time and location of a visit enables the dissemination of the estimating step. The transmitting step is recited at a high level of generality (i.e., as a general means of sending data related to the estimating step), and amounts to mere data transmission, which is a form of insignificant extra-solution activity.  The display and processor that performs the estimating step is also recited at a high level of generality, and merely automates the estimating step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the display and processor). 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It 

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 1, 3, and 5 recite estimate based on prediction information, and transmitting at a time when the person is estimated to visit the location which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for estimating, and transmitting which is the abstract idea steps of valuing an idea (estimating and transmitting predicted time and location data based on determined customer identification information) in the manner of “apply it”. 


The would clearly be to a mental activity that a company would go through in order to estimating and transmitting predicted time and location data based on determined customer identification information.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine how to manage the estimation and transmitting of the predicted time of a customer using identification information:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Other than the independent claims no additional claims recite limitations which further limit the claimed analysis of data.

No claims recite limitations directed to claim language viewed insignificantly extra solution activity.  

  

Claims 2, 4, and 6 recites limitations directed to claim language viewed non-functional data labels.  

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the location of a consumer and estimating a future location and time for the customer.  This is not a technical or technological problem but is rather in the realm of consumer movement analysis and therefore an abstract idea.

Step 2B


The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore based on the above analysis as conducted based on the most updated guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rademaker (U.S. Patent Publication 2014/0074743 A1).

	Referring to Claim 1, Rademaker teaches a display device comprising:

a display (see; par. [0078] of Rademaker teaches display to a retailer a predicted arrival time and location).

a processor configured to: (see; par. [0005] and par. [0106] of Rademaker teaches a processor used to estimate an arrival time and location).

estimate, based on prediction information enabling a prediction of a visiting state and identification information enabling unique identification of a person, the visiting state of the person identified by the identification information (see; par. [0114] of Redemaker teaches estimating the arrival time of an inbound customer to a particular store location, which is based on par. [0034] and par. [0043] a determined current location that is used to predict the estimated arrival time with a determined amount of variance of, par. [0045] an identified user based on their device, which includes additional factors of identification such as par. [0083] name, license plate number, and vehicle description, which then par. [0065] allows the authorized user to a specific pickup space (i.e. identified person)). 

transmit, at a time when the person is estimated to visit a location based on the estimated visiting state of the person, the identification information to a terminal, wherein the identification information comprises authentication data for personal authentication of the person identified by the identification information (see; par. [0114] of Rademaker teaches transmitted to a POS information about the time a person is estimated to visit the identified 


	Referring to Claim 2, see discussion of claim 1 above, while Rademaker teaches the display device above, Rademaker further discloses a display device having the limitations of:

the prediction information includes at least one from among position information of the person and location identification information for identifying a location that the person is visiting (see; par. [0078] of Rademaker teaches the collection and notification to the business location to the current location and predicted time of arrival of customers to initiate an action of a business, where prediction is based on a par. [0043] a determined current location that is used to predict the estimated arrival time with a determined amount of variance (i.e. estimated state), and par. [0097] making changes to predicted arrival times at the specific location (i.e. location the person is visiting) as new information is received).


	Referring to Claim 3, Rademaker teaches a method for controlling a display device.  Claim 3 recites the same or similar limitations as those addressed above in claim 1, Claim 3 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 4, see discussion of claim 3 above, while Rademaker teaches the method above Claim 4 recites the same or similar limitations as those addressed above in claim 2, Claim 4 is therefore rejected for the same or similar limitations as set forth above in claim 2.

Referring to Claim 5, Rademaker teaches a non-transitory computer readable medium storing a program to cause a computer to perform.  Claim 5 recites the same or similar limitations as those addressed above in claim 1, Claim 5 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 6, see discussion of claim 5 above, while Rademaker teaches the non-transitory computer readable medium above Claim 6 recites the same or similar limitations as those addressed above in claim 2, Claim 6 is therefore rejected for the same or similar limitations as set forth above in claim 2.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Roeding et al. (U.S. Patent Publication 2011/0029370 A1) discloses a method and system for presence detection.
Nasser (U.S. Patent Publication 2008/0294487 A1) discloses methods and apparatus to monitor in-store media and consumer traffic related to retail environments.
Trajkovic et al. (U.S. Patent Publication 2002/0168084 A1) discloses a method and apparatus for assisting visitors in navigating retail, and exhibition like events using image based crowd control.
Trajkovic et al. (JP 2004-529356 A) discloses an exhibition event attendee support method and apparatus using image-based crowd analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623



/ANDRE D BOYCE/Primary Examiner, Art Unit 3623